DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yang (US20140050957) (provided in Applicant’s IDS filed on May 21st, 2020).
Regarding Claim 1, Yang discloses a foldable flexible assembling of cells for a lithium-ion battery (secondary battery- [002], lithium secondary battery-[003-005], foldable flexible assembling of cells-[006], Fig. 11) comprising:
A separator formed by a central band containing an electrolyte (it is the examiner’s position that because the instant claim 1 language is broad, and therefore is not limited to impregnated/solid electrolytes, and therefore Yang meets the claim limitation of having a central band with an electrolyte for the separator, [0049]) and defining, when in flat configuration, a longitudinal direction between a first end and a second end (separator-100 formed by a central band, Fig. 11, electrolyte introduced through the vent -110 on separator, [0049], when separator extending out to be flat, separator extends lengthwise in longitudinal direction, with a first end and second end),
A series of n negative electrode located on the first side of the separator, and which are disposed along said longitudinal direction (Fig. 11, anode electrode plates-300), each negative electrode of a pair of adjacent electrodes being physically separated from the other negative electrode of said pair of adjacent electrodes along a negative electrode separation line orthogonal to said longitudinal direction (adjacent anode electrode plates are spaced apart at a predetermined distance- [0043], and anode plates are separated in orthogonal direction of said longitudinal direction, Fig. 11), with n being an integer equal to or larger than two (Fig. 11 shows more than 2 anode plates-300),
A series of n positive electrode located on the first side of the separator, and which are disposed along said longitudinal direction (Fig. 11, cathode electrode plates-200), each positive electrode of a pair of adjacent electrodes being physically separated from the other positive electrode of said pair of adjacent electrodes along a positive electrode separation line orthogonal to said longitudinal direction (adjacent cathode electrode plates are spaced apart at a predetermined distance- [0043], and cathode plates are separated in orthogonal direction of said longitudinal direction, Fig. 11), with n being an integer equal to or larger than two (Fig. 11 shows more than 2 cathode plates-200),
Wherein each negative electrode corresponds to an opposite positive electrode (Fig. 11, anode and cathode plates correspond to each other),
Wherein a portion of said separator, each negative electrode located on the first side of the separator and the corresponding positive electrode located on the second died of the separator form an individual cell (Fig. 11 anode plate-300 on one side of separator with cathode plate-200 on other side of separator),
Wherein each of said positive electrode separation line corresponds to an opposite negative electrode separation line (Fig. 11 shows the cathode plates and anode plates separated at same intervals of distance), each said positive electrode separation line forming with said corresponding opposite negative electrode separation line a folding zone between two adjacent individual cells (vent-110 acts can be defined as separation line, which corresponds to both anode and cathode plates separations on opposite sides of separator-100, Fig. 11), 
A first current collector comprising a layer covering continuously said series of negative electrodes so as to ensure electrical connection between all said negative electrodes (current collector part of anode plates, [0015], [0040]), 
A second current collector comprising a layer covering continuously said series of positive electrodes so as to ensure electrical connection between all said positive electrodes (current collector part of cathode plates- [0040]).
Regarding Claim 3, Yang discloses the limitations as set forth above. Yang further discloses wherein said series of n negative electrodes are disposed in parallel configuration along said longitudinal direction, and wherein said series of n positive electrodes are disposed in parallel configuration along said longitudinal direction (Fig. 11, both cathode plates-200 and anode plates-300 are disposed along the separator in the longitudinal direction where the anode plates are parallel to each other and the cathode plates are parallel to each other).
Regarding Claim 4, Yang discloses the limitations as set forth above. Yang further discloses wherein at least one of said first current collector and said second current collector comprises an end portion extending beyond said series of negative or positive electrodes (anode tab-301 and cathode tab-201 act as first and second current collector end portions extending beyond said series of negative or positive electrodes- [0040], Fig. 11).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20140050957).
Regarding Claim 2, Yang discloses the limitations as set forth above. Yang further discloses wherein n is an odd integer (Fig. 11 shows 3 anode plates and 3 cathode plates).
Therefore, it would be obvious to one of ordinary skill in the art using Yang’s disclosure to have n be an odd integer.
Regarding Claim 5, Yang discloses the limitations as set forth above. Yang further discloses wherein, when said assembling of cells is in flat configuration, said folding zone extends along said longitudinal direction with a distance ranging between 25% to 100% of the width of the cells measures along said longitudinal direction (it is the examiner’s position that Yang discloses the limitations stated above because Fig. 11 if laid flat would have a folding zone that would extend to 25% to 100% of the width of the cells along the longitudinal direction).
Therefore, it would be obvious for one of ordinary skill in the art using Yang’s disclosure to have an assembling of cells when in a flat direction, said folding zone extends along said longitudinal direction with a distance ranging between 25% to 100% of the width of said cell measured along aid longitudinal direction.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20140050957) in view of Durstock (US20180076453).
Regarding Claim 6, Yang discloses the limitations as set forth above. 
Yang is silent to the composition of the current collectors.
Durstock discloses a current collector (current collector includes active coating on a porous substrate-[0016]) comprising:
At least two conductive material among the following: carbon based materials (active coating includes an active material, a conductive additive, and a binder,[0018], active material can be graphite-[0112], conductive additive can be carbon black-[0113]), said conductive material including at least on carbon based material and being in an total amount in the range from about 70 to 99.5 per weight % relative to the total weight of the current collector (active material content can range from 70 wt% to 99 wt% and conductive additive can range from 0.5 wt% to 20 wt%, [0116]),
At least one binder comprising a lignocellulosic material selected from the group consisting of cellulose fibers, refined cellulose fibers, cellulose microfibrils or microfabricated cellulose, cellulose nanofibril and lignin (carboxymethyl cellulose can be used as binder, [0114]), in a weight percent range from 0.5 to 30 wt % (binder wt% can be 0 wt% to 10 wt%, [0116]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the current collector of Yang with the teachings of Durstock, to have a current collector comprising: At least two conductive material among the following: carbon based materials, said conductive material including at least on carbon based material and being in an total amount in the range from about 70 to 99.5 per weight % relative to the total weight of the current collector, At least one binder comprising a lignocellulosic material selected from the group consisting of cellulose fibers, refined cellulose fibers, cellulose microfibrils or microfabricated cellulose, cellulose nanofibril and lignin. 
Regarding Claim 7-9 & 11, Yang in view of Durstock discloses the limitations as set forth above.
Yang is silent to the composition of the current collectors.
Durstock further discloses wherein said at least two conductive materials are carbon materials and at least two conductive materials comprise at least carbon black and graphite powder (graphite and carbon black can be used in current collector, [0112-0113]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the current collector of Yang with the teachings of Durstock to have at least two conductive materials are carbon materials and at least two conductive materials comprise at least carbon black and graphite powder
Regarding Claim 10, 12 & 13, Yang in view of Durstock discloses the limitations as set forth above. 
Yang is silent to the composition of the current collectors.
Durstock further discloses wherein the carbon black is present to an total amount in the range from about 2.5% to 5% per weight relative to the total weight of the current collector, wherein the graphite powder is present to an total amount higher than 90 % per weight relative to the total weight of the current collector, and wherein the binder comprising a lignocellulosic material is present according to the total amount ranging from 1 to 3 per weight % of the total weight of the current collector (ratio of active material: conductive additive: binder can be 93:4:3,[0116]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the current collector of Yang with the teachings of Durstock to have the carbon black is present to an total amount in the range from about 2.5% to 5% per weight relative to the total weight of the current collector, wherein the graphite powder is present to an total amount higher than 90 % per weight relative to the total weight of the current collector, and wherein the binder comprising a lignocellulosic material is present according to the total amount ranging from 1 to 3 per weight % of the total weight of the current collector.
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20140050957) in view of Durstock (US20180076453) further in view of Bosnyak (US20180151885).
Regarding Claim 14 & 15, Yang in view of Durstock discloses the limitations as set forth above.
Yang is silent to the composition of the current collectors.
Durstock does disclose the use of carboxymethyl cellulose and PVDF in the binder ([0116]), but does not disclose the use of carboxymethyl cellulose with mircofibrillated cellulose.
Bosnyak discloses a binder for a lithium ion battery ([0033]). Bosnyak further discloses wherein the binder may be carboxymethyl cellulose binder, or PVDF with added microfibrillated cellulose fibers ([0071]). Bosnyak teaches that the use of microfibrillated fibers along with carboxymethyl cellulose in the binder helps improve adhesion of the current collector, preventing migration of nanoparticles within the coating, improving wetting time of electrolyte in a lithium-ion battery. Bosnyak further discloses wherein the amount of microfibrillated cellulose fibers does not need to be large (amount of MFC can be 0.1% to 30 % by weight, [0072]). 
It is the examiner’s position that carboxymethyl cellulsose meets the limitation as an anti-flocculant agent, as the instant specifications use carboxymethyl cellulose as the anti-flocculant agent.
Therefore, it would be obvious to one of ordinary skill in the art to modify the current collector of Yang with the teachings of Durstock and Bosnayk to have a binder further comprising an anti-fluccolant agent, made of carboxymethyl cellulose. This modified binder would yield the expected result of improving adhesion of the current collector, preventing migration of nanoparticles within the coating, improving wetting time of electrolyte in a lithium-ion battery.
Durstock discloses that the total weight % of the binder can be 0 wt% to 10 wt% ([0116]). 
	Therefore, because Bosnyak teachs that the MFC can be 0.1 to 30 wt % of the current collector, it would be obvious to one of ordinary skill in the art to modify the binder of Durstock with the teachings of Bosnayk to have an amount of carboxymethyl cellulose to be 0.5 to 5 wt%.
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20140050957) in view of Kimura (US20150207148).
 Regarding Claim 16, Yang discloses the limitations as set forth above. Yang further discloses a lithium ion comprising an assembling of cells according to claim 1 (see claim 1 rejection above), said assembling of cells being folded like an accordion around at least one folding line formed by a pair of corresponding positive electrode separation line and negative electrode separation line, wherein each fold contains at least one individual cell (Fig. 11, shows cells being folded into accordion shape, vent-110 can act as folding line corresponding to positive and negative electrode separation lines).
Yang does disclose wherein the electrode assembly is encased by a battery case that can be made from various materials (electrode assembly in battery case-[0075]), but Yang is silent to  further comprising a flexible outer cover defining an internal space containing said accordion-like folded assembling of cells.
Kimura discloses a power storage device that can be a lithium ion battery ([002][005],[0081]). Kimura further discloses that the thin storage battery is flexible ([0158]) and can be repeatable folded ([0185]). Kimura further discloses an exterior body for the thin storage battery that can be made from a highly flexible metal thing film (exterior body-509, [0243]). Kimura further discloses wherein the exterior body defines an internal space containing the electrode assembly of Kimura’s cells (Fig. 3A/3B). Kimura teaches that this flexible structure can prevent breakage of the conductive additive when the storage battery is changed in form ([0185]).
Therefore, it would be obvious to one of ordinary skill in the art using Yang with the teachings of Kimura to have a flexible outer cover defining an internal space containing said accordion-like folded assembling of cells. This modified structure would yield the expected result of preventing breakage of the conductive additive when the storage battery is changed in form. 
Regarding Claim 17, Yang in view of Kimura discloses the limitations as set forth above. Yang further discloses wherein each fold contains a single individual cell (Fig. 11 shows several folds with each fold section having an individual cell with an anode plate and cathode plate).
Regarding Claim 18, Yang in view of Kimura discloses the limitations as set forth above. Yang is silent a cover with two adjacent flaps foldable with respect to each other to form two opposite outer walls attached to each other along their respective edge thereby, defining said internal space for said assembling of cells.
Kimura discloses a cover with two adjacent flaps foldable with respect to each other to form two opposite outer walls attached to each along their respective edge thereby, defining said internal space for said assembling of cells (Fig. 3A, shows two parts of exterior body, which acts as two adjacent flaps that come together at points A1 and A2, and together define the internal space for assembling of the cells). Kimura teaches that this flexible structure can prevent breakage of the conductive additive when the storage battery is changed in form ([0185]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the battery case of Yang with the teachings of Kimura to have a flexible outer cover with two adjacent flaps foldable with respect to each other to form two opposite outer walls attached to each along their respective edge thereby, defining said internal space for said assembling of cells. This modified structure would yield the expected result of preventing breakage of the conductive additive when the storage battery is changed in form.  
Regarding Claim 19, Yang in view of Kimura discloses the limitations as set forth above. Yang is silent to the assembling of cells in the internal space being compressed int eh direction orthogonal to the two opposite outer walls of the outer cover. 
Kimura discloses wherein the electrode assembly of the thin storage battery is stacked and compressed in a direction orthogonal to the two opposite walls of the outer cover (Fig. 3A). Kimura teaches that this flexible structure can prevent breakage of the conductive additive when the storage battery is changed in form ([0185]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the battery case of Yang with the teachings of Kimura to have the assembling of cells in the internal space being compressed in the direction orthogonal to the two opposite outer walls of the outer cover. This modified structure would yield the expected result of preventing breakage of the conductive additive when the storage battery is changed in form.  
	Regarding Claim 20, Yang in view of Kimura discloses the limitations as set forth above. Yang teaches that generally lithium secondary battery have battery cases which seal and accommodate the electrode assembly together with an electrolyte ([004]). 
	Kimura further discloses the use of an aluminum foil with a sealing resin used as an exterior body ([0411]). Kimura teaches that this flexible structure can prevent breakage of the conductive additive when the storage battery is changed in form ([0185]).
	Therefore, it would be obvious to one of ordinary skill to modify the battery case of Yang with the teachings of Kimura to have a battery wherein the internal space is hermetically sealed. This modified structure would yield the expected result of preventing breakage of the conductive additive when the storage battery is changed in form.  
Regarding Claim 21 & 22, Yang in view of Kimura discloses the limitations as set forth above.
Although Yang does disclose electrode tabs extending from both electrode plates ([0040]), Yang is silent to an electric connector being electrically connected with either current collectors. 
Kimura discloses an embodiment of a flexible pouch battery (Fig. 2), wherein the inner face of a flexible outer cover is covered by an inner portion of electric connector (Fig. 2, electrode leads-510/511, acting as connectors, connected to flap of exterior body-509, [0241-0242]), wherein the electric connectors are connected to the both electrode current collectors ([0241-0242]). Kimura further discloses wherein the electric connector comprises an external portion extending beyond the limit of said internal space in order to form a connection tab (Fig. 2, connection tabs-510/511 extend beyond the exterior body-509, [0241-0242]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the current collector and battery case of Yang with the teachings of Kimura to have the inner face of a flexible outer cover is covered by an inner portion of electric connector, wherein the electric connectors are connected to the both electrode current collectors, wherein the electric connector comprises an external portion extending beyond the limit of said internal space in order to form a connection tab. This modified structure would yield the expected result of preventing breakage of the conductive additive when the storage battery is changed in form.  
Claim(s) 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US20180076453).
Regarding Claim 24, Durstock discloses a current collector (current collector includes active coating on a porous substrate- [0016]) comprising:
At least two conductive material among the following: carbon based materials (active coating includes an active material, a conductive additive, and a binder,[0018], active material can be graphite-[0112], conductive additive can be carbon black-[0113]), said conductive material including at least on carbon based material and being in an total amount in the range from about 70 to 99.5 per weight % relative to the total weight of the current collector (active material content can range from 70 wt% to 99 wt% and conductive additive can range from 0.5 wt% to 20 wt%, [0116]),
At least one binder comprising a lignocellulosic material selected from the group consisting of cellulose fibers, refined cellulose fibers, cellulose microfibrils or microfabricated cellulose, cellulose nanofibril and lignin (carboxymethyl cellulose can be used as binder, [0114]), in a weight percent range from 0.5 to 30 wt % (binder wt% can be 0 wt% to 10 wt%, [0116]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Durstock to have a current collector using two conductive carbon materials at a wt% of 70 to 99.5% and a lignocellulosic material made of cellulose fibers in a wt% of 0.5 to 30%.
Regarding Claim 25-27 & 29, Durstock discloses the limitations as set forth above. Durstock further discloses wherein said at least two conductive materials are carbon materials and at least two conductive materials comprise at least carbon black and graphite powder (graphite and carbon black can be used in current collector, [0112-0113]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Durstock to have a current collector using carbon black and graphite powder as the conductive materials in the current collector.
Regarding Claim 28, 30 & 31, Durstock disclose the limitations as set forth above. Durstock further discloses wherein the carbon black is present to an total amount in the range from about 2.5% to 5% per weight relative to the total weight of the current collector, wherein the graphite powder is present to an total amount higher than 90 % per weight relative to the total weight of the current collector, and wherein the binder comprising a lignocellulosic material is present according to the total amount ranging from 1 to 3 per weight % of the total weight of the current collector (ratio of active material: conductive additive: binder can be 93:4:3,[0116]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Durstock to have a current collector where the carbon black is present to an total amount in the range from about 2.5% to 5% per weight relative to the total weight of the current collector, wherein the graphite powder is present to an total amount higher than 90 % per weight relative to the total weight of the current collector, and wherein the binder comprising a lignocellulosic material is present according to the total amount ranging from 1 to 3 per weight % of the total weight of the current collector.
Claims 32 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US20180076453) in view of Bosnyak (US20180151885).
Regarding Claim 32 & 33, Durstock discloses the limitations as set forth above. Durstock does disclose the use of carboxymethyl cellulose and PVDF in the binder ([0116]), but does not disclose the use of carboxymethyl cellulose with mircofibrillated cellulose.
Bosnyak discloses a binder for a lithium ion battery ([0033]). Bosnyak further discloses wherein the binder may be carboxymethyl cellulose binder, or PVDF with added microfibrillated cellulose fibers ([0071]). Bosnyak teaches that the use of microfibrillated fibers along with carboxymethyl cellulose in the binder helps improve adhesion of the current collector, preventing migration of nanoparticles within the coating, improving wetting time of electrolyte in a lithium-ion battery. Bosnyak further discloses wherein the amount of microfibrillated cellulose fibers does not need to be large (amount of MFC can be 0.1% to 30 % by weight, [0072]). 
It is the examiner’s position that carboxymethyl cellulsose meets the limitation as an anti-flocculant agent, as the instant specifications use carboxymethyl cellulose as the anti-flocculant agent.
Therefore, it would be obvious to one of ordinary skill in the art to modify the binder of Durstock with the teachings of Bosnayk to have a binder further comprising an anti-fluccolant agent, made of carboxymethyl cellulose. This modified binder would yield the expected result of improving adhesion of the current collector, preventing migration of nanoparticles within the coating, improving wetting time of electrolyte in a lithium-ion battery.
Durstock discloses that the total weight % of the binder can be 0 wt% to 10 wt% ([0116]). 
	Therefore, because Bosnyak teaches that the MFC can be 0.1 to 30 wt % of the current collector, it would be obvious to one of ordinary skill in the art to modify the binder of Durstock with the teachings of Bosnayk to have an amount of carboxymethyl cellulose to be 0.5 to 5 wt%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728